Order entered February 13, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellants

                                              V.

                            HERRING BANK, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15858

                                          ORDER
       Before the Court is appellants’ February 11, 2015, motion to extend deadline for filing a

reply to appellees’ brief. We GRANT appellants’ motion and ORDER the reply brief be filed no

later than February 23, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE